Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 1 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 2 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 3 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 4 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 5 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 6 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 7 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 8 of 12
Case 20-11125-amc   Doc 5   Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document     Page 9 of 12
Case 20-11125-amc   Doc 5    Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document      Page 10 of 12
Case 20-11125-amc   Doc 5    Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document      Page 11 of 12
Case 20-11125-amc   Doc 5    Filed 02/24/20 Entered 02/26/20 14:14:31   Desc Main
                            Document      Page 12 of 12
